Name: Commission Regulation (EC) No 1919/98 of 9 September 1998 amending Regulation (EC) No 2139/97 fixing the olive yields and oil yields for the 1996/97 marketing year
 Type: Regulation
 Subject Matter: plant product;  processed agricultural produce;  agricultural structures and production;  farming systems
 Date Published: nan

 EN Official Journal of the European Communities 10. 9. 98L 250/20 COMMISSION REGULATION (EC) No 1919/98 of 9 September 1998 amending Regulation (EC) No 2139/97 fixing the olive yields and oil yields for the 1996/97 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), as last amended by Regulation (EC) No 1638/98 (2), and in particular the second indent of the first subparagraph of Article 5(2) thereof, Having regard to Council Regulation (EEC) No 2261/84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organisations (3), as last amended by Regulation (EC) No 1639/98 (4), and in particular Articles 18 and 19 thereof, Whereas Commission Regulation (EC) No 2139/97 (5) fixes the olive yields and oil yields for the homogeneous production zones for the 1996/97 marketing year; whereas there is an error in the Annex thereto; whereas, the error should be corrected, since the beneficiaires have not yet recieved the production aid; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 In Section C of the Annex to Regulation (EEC) No 2139/ 97, the information on the Province of Samos is hereby replaced by the information in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30. 9. 1966, p. 3025/66. (2) OJ L 210, 28. 7. 1998, p. 32. (3) OJ L 208, 3. 8. 1984, p. 3. (4) OJ L 210, 28. 7. 1998, p. 38. (5) OJ L 297, 31. 10. 1997, p. 45. EN Official Journal of the European Communities10. 9. 98 L 250/21 ANEXO Ã¯ £ § BILAG Ã¯ £ § ANHANG Ã¯ £ § Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã¯ £ § ANNEX Ã¯ £ § ANNEXE Ã¯ £ § ALLEGATO Ã¯ £ § BÃ ¶LAGE Ã¯ £ § ANEXO Ã¯ £ § LIITE Ã¯ £ § BILAGA Provincia Provins Provinz Ã ÃÃ ±Ã Ã  Ã ± Province Province Provincia Provincie ProvÃ ­ncia Kunta/Maakunta Kommun/provins Zona Zone Zone Ã  Ã ½Ã · Zone Zone Zona Zone Zona Alue Zon kg aceitunas/Ã ¡rbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹ Ã ³Ã Ã ± µ µÃ ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã º Ã ÃÃ ¿Ã /Ã ´ Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg oliiveja/puu kg oliver/trÃ ¤d kg aceite/100 kg aceitunas kg olie/100 kg oliven kg Ã l/100 kg Oliven Ã §Ã ¹Ã »Ã ¹ Ã ³Ã Ã ± µ µÃ ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã » Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹ Ã ³Ã Ã ± µ µÃ ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã º Ã ÃÃ ¿Ã Oil kg/100 kg olives kg huile/100 kg olives kg olio/100 kg olive kg olie/100 kg olijven kg azeite/100 kg azeitonas kg Ã ¶ljyÃ ¤/100 kg oliiveja kg olja/100 kg oliver Ã £  µÃ ¿Ã 2 15 27'